TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00577-CV

Appellants, Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent Care
Center Corp.// Cross-Appellant, Monroe Medical Management, Inc.

v.

Appellee, Monroe Medical Management, Inc.// Cross-Appellees, Lewis S. Christian, Jr.;
Mark E. Morgan, Sr.; and South Texas Urgent Care Center Corp.



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-11-003758, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM

	Counsel for Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent
Care Center Corp. and counsel for Monroe Medical Management, Inc. have filed a joint motion to
abate this appeal, permitting the parties to continue negotiation of a final settlement agreement.
	We grant the parties' motion and abate the appeal until February 12, 2013.  See
Tex. R. App. P. 42.1(a)(2)(C). If the settlement has been finalized by that date, the parties are
instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement
agreement.  If the parties have not finalized their settlement by that date, they are instructed to file
a report informing this Court about the status of the appeal and requesting any necessary extension
of the abatement.

Before Justices Puryear, Pemberton and Rose
Abated
Filed:   January 11, 2013